Eicwall, Judge:
A quantity of what is described as ground talc, grade 3-A, was imported at the port of Indianapolis, Ind. It was invoiced and entered at $8 per ton Canadian currency and was appraised as entered. From this valuation the' collector of customs at the port of entry filed appeals to reappraisement. Said appeals have been submitted for decision on the' following stipulation:
It is hereby stipulated and agreed by the undersigned, subject to the approval of the court, that at the time of exportation of the grade 3-A ground talc involved herein, such or similar merchandise was freely offered for sale to all pur*349chasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, at $9 United States currency, per ton, packed.
It is further stipulated and agreed, that there was no higher foreign value for the merchandise herein, at the time of exportation thereof and that these cases may be submitted on the foregoing stipulation.
In view of this stipulation I find that export value as such value is defined in section 402 (d) of the Tariff Act of 1930 is the proper basis for appraisement of the merchandise, and that such value is $9 United States currency, per ton, packed.
Judgment will be rendered accordingly.